                             UNITED STATES DISTRICT COURT
                            MIDDLEDISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc, et al.         :
                                                   :      Case No. 4:20-cv-02078-MWB
                       Plaintiffs,                 :
                                                   :
                  v.                               :
                                                   :
Kathy Boockvar, in her capacity as Secretary       :
of the Commonwealth of Pennsylvania, et al.        :
                                                   :
                       Defendants.


                                     ENTRY OF APPEARANCE

TO THE CLERK:

         Kindly enter my appearance on behalf of Defendant, Delaware County Board of

Elections in this action.



Dated: November 9, 2020                            /s/ Timothy D. Katsiff
                                                   Timothy D. Katsiff (PA 75490)
                                                   BALLARD SPAHR LLP
                                                   1735 Market Street, 51st Floor
                                                   Philadelphia, PA 19103
                                                   Phone: 215-665-8500
                                                   Fax: 215-864-8999
                                                   katsifft@ballardspahr.com


                                                   Attorney for Delaware County Board of
                                                   Elections




DMEAST #42384207 v1
                                   CERTIFICATE OF SERVICE

                  I, Timothy D. Katsiff, hereby certify that, a true and correct copy of the foregoing

Entry of Appearance was served upon all counsel of record via the Court’s electronic filing

system.



Dated: November 9, 2020                         /s/ Timothy D. Katsiff
                                                Timothy D. Katsiff




DMEAST #42384207 v1
